Judgment of conviction of the Court of Special Sessions reversed, and defendant discharged. The examination of defendant in reference to the testimony given by him in the bankruptcy proceedings, over the objection and exception of his counsel, was prejudicial error; the testimony being received in violation of section 7, subdivision 9, of the Bankruptcy Act.* And error was also committed by the trial court in excluding evidence offered by defendant tending to show the condition of his bank account on the day when the alleged false statement was signed by him. Mills, Rich, Kelly and Manning, JJ., concur; Black-mar, P. J., concurs in the result.

 See 30 U. S. Stat. at Large, 548, § 7, subd. 9.— [Rep.